Local Form 1009-1 (05/18)
                    Case 18-60069        Doc 24    Filed 11/28/18 Entered 11/28/18 11:05:58       Desc Main
                                                    Document     Page 1 of 15
                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MINNESOTA


               In re: Elizabeth Alice Boeddeker                                    Case No. 18-60069



                            Debtor(s).


                                 SUMMARY OF AMENDMENTS TO VOLUNTARY PETITION,
                                       LISTS, SCHEDULES AND STATEMENTS

               1.           Attached to this form are the following amended documents:

                            G Petition
                            ✔ Schedule A/B
                            G
                            ✔ Schedule C
                            G
                            G Schedule D
                            G Schedule E/F
                            G Schedule G
                            G Schedule H
                            G Schedule I
                            G Schedule J
                            G Schedule J-2
                            ✔ Summary of assets and liabilities and certain statistical information (note that
                            G
                              this Summary MUST BE submitted with any amended schedule)
                            G Statement of financial affairs
                            G Statement of intention
                            G Statement of current monthly income/means test calculation
                            G Other (specify):




               2.     For each amended document attached, clearly identify all changes (additions and
                      deletions) to the amended document when compared with the original or most
                      recent amendment:
                       Schedule A/B: Specificed value of Anticipated 2017 State & Federal Tax Refund (28).
                       Schedule C: Updated exemption amount for Anticipated 2017 State & Federal Tax Refund.
                Case 18-60069                     Doc 24             Filed 11/28/18 Entered 11/28/18 11:05:58                                                    Desc Main
                                                                      Document     Page 2 of 15
 Fill in this information to identify your case:

 Debtor 1                   Elizabeth Alice Boeddeker
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MINNESOTA

 Case number           18-60069
 (if known)                                                                                                                                                         Check if this is an
                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................                         72,513.53
                                                                                                                                                                   $              64,156.53

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................                    72,513.53
                                                                                                                                                                   $              72,513.53

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $              47,502.37


                                                                                                                                     Your total liabilities $                  47,502.37


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $                1,310.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                1,905.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                       Desc Main
                                                                 Document     Page 3 of 15
 Debtor 1      Elizabeth Alice Boeddeker                                          Case number (if known) 18-60069
             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       1,910.46


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            21,236.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             21,236.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                Case 18-60069                 Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                                        Desc Main
                                                                 Document     Page 4 of 15
 Fill in this information to identify your case and this filing:

 Debtor 1                   Elizabeth Alice Boeddeker
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number           18-60069                                                                                                                             Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Lincoln                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Continnental                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       1999                                          Debtor 2 only                                            Current value of the     Current value of the
           Approximate mileage:              143,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
           Other information:                                        At least one of the debtors and another

                                                                     Check if this is community property                                $1,000.00                  $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $1,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
      No
      Yes. Describe.....
Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                     Desc Main
                                                                 Document     Page 5 of 15
 Debtor 1       Elizabeth Alice Boeddeker                                                           Case number (if known)     18-60069


                                    Household Goods, Furnishings, Minor Appliances                                                                 $500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
      Yes. Describe.....

                                    Two TV's (10+ years old), Two Cell Phones, Laptop (5+ years old),
                                    Printer                                                                                                        $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
      Yes. Describe.....

                                    Books & Pictures                                                                                                 $50.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
      No
      Yes. Describe.....

                                    Bicycle x3, Ice Skates                                                                                           $75.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
      Yes. Describe.....

                                    Clothing                                                                                                       $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
      Yes. Describe.....

                                    Misc. Costume Jewelry                                                                                            $20.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
      No
      Yes. Describe.....

                                    Two Cats: "Blitz" & "Ryan"                                                                                       $10.00


14. Any other personal and household items you did not already list, including any health aids you did not list
      No
      Yes. Give specific information.....

                                    Misc. Hand & Power Tools, Charcoal Grill                                                                         $50.00

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                    Desc Main
                                                                 Document     Page 6 of 15
 Debtor 1       Elizabeth Alice Boeddeker                                                          Case number (if known)   18-60069



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $1,005.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                      Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
      Yes................................................................................................................

                                                                                                       Cash                                        $15.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
      No
      Yes........................                                    Institution name:


                                      17.1.    Checking                  Wells Fargo                                                             $400.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
      Yes..................       Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
      Yes. Give specific information about them...................
                                 Name of entity:                                         % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      No
      Yes. Give specific information about them
                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
      No
      Yes. List each account separately.
                              Type of account:                Institution name:

                                      PERA                               PERA                                                                        $0.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:

                                      Rental deposit                     Residential Deposit                                                     $400.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      No

Official Form 106A/B                                                 Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                    Desc Main
                                                                 Document     Page 7 of 15
 Debtor 1       Elizabeth Alice Boeddeker                                                          Case number (if known)   18-60069

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
      Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
      Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
      Yes. Give specific information about them...

 Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
      No
      Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Anticipated 2017 State & Federal Tax                                                 $8,357.00
                                                             Refund                                                                               $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
      Yes. Give specific information......


                                                         Right to recieve back child support
                                                                                                                                            $30,000.00


                                                         Right to receive divorce settlement
                                                                                                                                            $30,000.00


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
      Yes. Give specific information..

                                                      Estimated Unpaid Wages                                                                  $1,336.53


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       No
       Yes. Name the insurance company of each policy and list its value.
                                   Company name:                                           Beneficiary:                           Surrender or refund
                                                                                                                                  value:




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-60069                       Doc 24             Filed 11/28/18 Entered 11/28/18 11:05:58                                                  Desc Main
                                                                      Document     Page 8 of 15
 Debtor 1        Elizabeth Alice Boeddeker                                                                                       Case number (if known)        18-60069
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
       No
       Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
      Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
      Yes. Describe each claim.........

35. Any financial assets you did not already list
      No
      Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached                                                           $70,508.53
     for Part 4. Write that number here.....................................................................................................................              $62,151.53

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
      No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
      No
      Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 18-60069                        Doc 24               Filed 11/28/18 Entered 11/28/18 11:05:58                                                Desc Main
                                                                          Document     Page 9 of 15
 Debtor 1         Elizabeth Alice Boeddeker                                                                                             Case number (if known)   18-60069

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                            $1,000.00
 57. Part 3: Total personal and household items, line 15                                                       $1,005.00
                                                                                                              $70,508.53
 58. Part 4: Total financial assets, line 36                                                                  $62,151.53
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

                                                                                                              $72,513.53                                                       $72,513.53
 62. Total personal property. Add lines 56 through 61...                                                      $64,156.53              Copy personal property total             $64,156.53

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $72,513.53
                                                                                                                                                                            $64,156.53




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                Case 18-60069                 Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                             Desc Main
                                                                 Document     Page 10 of 15
 Fill in this information to identify your case:

 Debtor 1                Elizabeth Alice Boeddeker
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MINNESOTA

 Case number           18-60069
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      1999 Lincoln Continnental 143,000                               $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(2)
      miles
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household Goods, Furnishings,                                       $500.00                                  $500.00     11 U.S.C. § 522(d)(3)
      Minor Appliances
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Two TV's (10+ years old), Two Cell                                  $200.00                                  $200.00     11 U.S.C. § 522(d)(3)
      Phones, Laptop (5+ years old),
      Printer                                                                              100% of fair market value, up to
                                                                                           any applicable statutory limit
      Line from Schedule A/B: 7.1

      Books & Pictures                                                     $50.00                                   $50.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Bicycle x3, Ice Skates                                               $75.00                                   $75.00     11 U.S.C. § 522(d)(5)
      Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                                Desc Main
                                                                 Document     Page 11 of 15
 Debtor 1    Elizabeth Alice Boeddeker                                                                   Case number (if known)     18-60069
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Clothing                                                            $100.00                                   $100.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Costume Jewelry                                                $20.00                                    $20.00        11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Two Cats: "Blitz" & "Ryan"                                           $10.00                                    $10.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Hand & Power Tools, Charcoal                                   $50.00                                    $50.00        11 U.S.C. § 522(d)(5)
     Grill
     Line from Schedule A/B: 14.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $15.00                                    $15.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Wells Fargo                                               $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     PERA: PERA                                                             $0.00                                     $0.00       11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: Residential Deposit                                 $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Anticipated 2017 State & Federal Tax                             $8,357.00                                  $8,357.00        11 U.S.C. § 522(d)(5)
     Refund                                                               $0.00                                      $0.00
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Right to recieve back child support                             $30,000.00                                $30,000.00         11 U.S.C. § 522(d)(10)(D)
     Line from Schedule A/B: 29.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Right to receive divorce settlement                             $30,000.00                                $30,000.00         11 U.S.C. § 522(d)(10)(D)
     Line from Schedule A/B: 29.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Estimated Unpaid Wages                                           $1,336.53                                  $1,336.53        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 30.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-60069                    Doc 24            Filed 11/28/18 Entered 11/28/18 11:05:58                    Desc Main
                                                                 Document     Page 12 of 15
 Debtor 1    Elizabeth Alice Boeddeker                                                         Case number (if known)     18-60069
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Case 18-60069   Doc 24   Filed 11/28/18 Entered 11/28/18 11:05:58   Desc Main
                          Document     Page 13 of 15
  Case 18-60069        Doc 24     Filed 11/28/18 Entered 11/28/18 11:05:58              Desc Main
                                   Document     Page 14 of 15


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re: Elizabeth Alice Boeddeker
                                                               Bky. Case No. 18-60069


                                                               Chapter 7
               Debtor(s).


                            UNSWORN CERTIFICATE OF SERVICE



        I, Elizabeth Norby, declare under penalty of perjury that on November 28, 2018 she
caused to be served the Amended Schedules A/B & C via the CM/ECF system to those parties
requesting electronic notification and upon all parties in interest at the addresses set forth in the
exhibit which is attached hereto, by first class mail.



Dated: November 28, 2018                                       /e/ Elizabeth Norby
                                                               Elizabeth Norby
                                                               Kain & Scott, P.A.
            Case 18-60069   Doc 24     Filed 11/28/18 Entered 11/28/18 11:05:58   Desc Main
                                        Document     Page 15 of 15

BANKAMERICA                          CAPITAL MANAGEMENT SERVICES       CENTRAL MN MENTAL HEALTH
PO BOX 982238                        698 1/2 S OGDEN STREET            1321 N 13TH ST
EL PASO TX 79998                     BUFFALO NY 14206-2317             SAINT CLOUD MN 56303




COLLECTION RESOURCES                 CREDIT CONTROL                    CREDIT MANAGEMENT LP
PO BOX 2270                          PO BOX 546                        4200 INTERNATIONAL PKW Y
SAINT CLOUD MN 56302-2270            HAZELW OOD MO 63042-0546          CARROLLTON TX 75007




CYNTHIA HEBEISEN                     DISCOVER FIN SVCS LLC             ERC
811 W EST MAIN ST APT 6B             PO BOX 15316                      PO BOX 23870
ARLINGTON MN 55307                   W ILMINGTON DE 19850              JACKSONVILLE FL 32241




FINANCIAL RECOVERY                   GLELSI/SUN TRUST BANK             GRANITE CITY REAL ESTATE
PO BOX 385908                        PO BOX 7860                       58 10TH AVE SOUTH
MINNEAPOLIS MN 55438-5908            MADISON W I 53707                 W AITE PARK MN 56387




GRRL                                 HEALTH PARTNERS                   LUND ROSS PA
1300 W ST GERMAIN STREET             PO BOX 1309                       15 6TH AVE N
SAINT CLOUD MN 56301                 MINNEAPOLIS MN 55440              SAINT CLOUD MN 56303



MERCHANTILE
                                     MIDLAND FUNDING                   MUNICIPAL COLLECTIONS OF AMERI
165 LAW RENCE BELL DRIVE
                                     2365 NORTHSIDE DR STE 30          3348 RIDGE RD
STE 100
                                     SAN DIEGO CA 92108                LANSING IL 60438
BUFFALO NY 14231



RESOURCE MANAGEMENT INC OF W I
                                     RESRCE MGMT                       ST CLOUD MEDICAL GROUP
2211 EAST CLAIREMONT AVENUE
                                     2211 EAST CLAIREMONT AVE          251 COUNTY ROAD 120
PO BOX 1800
                                     EAU CLAIRE W I 54701              SAINT CLOUD MN 56303
EAU CLAIRE W I 54702



TD BANK USA/TARGETCRED               UNIQUE NATIONAL                   W ELLS FARGO
PO BOX 673                           119 E MAPLE ST                    PO BOX6995
MINNEAPOLIS MN 55440                 JEFFERSONVILLE IN 47130           PORTLAND OR 97228
